Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered May 27, 1982, convicting him of *867eight counts of criminal usury in the first degree and two counts of criminal usury in the second degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. H The terms “scheme or business of making or collecting usurious loans” set forth in section 190.42 of the Penal Law are not unconstitutionally vague CPeople v Lombardo, 61 NY2d 97). Hence, defendant’s argument to the contrary is rejected. Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.